State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 11, 2014                   517578
________________________________

In the Matter of JOSEPH DEXTER,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

BRIAN FISCHER, as Commissioner
   of Corrections and Community
   Supervision,
                    Respondent.
________________________________


Calendar Date:   August 4, 2014

Before:   Peters, P.J., McCarthy, Garry, Lynch and Clark, JJ.

                             __________


     Joseph Dexter, Elmira, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent which found petitioner
guilty of violating a certain prison disciplinary rule.

      Petitioner commenced this CPLR article 78 proceeding to
challenge a prison disciplinary determination. The Attorney
General has advised this Court that said determination has been
administratively reversed, all references thereto expunged from
petitioner's institutional record and the mandatory surcharge
refunded to petitioner's account. Accordingly, petitioner has
received all the relief to which he is entitled and the petition
must be dismissed as moot (see Matter of Hughes v Venettozzi, 117
AD3d 1248, 1248-1249 [2014]; Matter of Rafi v Prack, 116 AD3d
1324, 1325 [2014]).
                              -2-                  517578

      Peters, P.J., McCarthy, Garry, Lynch and Clark, JJ.,
concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court